Cassoday, C. J.
I concur in the reversal of the judgment in this case for the improper admission of evidence; but in my opinion the cause of action is barred by the statutes of limitation, cited in the opinion filed. To my mind the cases of Second Nat. Bank v. Merrill, 81 Wis. 155, 156, and Fawcett v. Fawcett, 85 Wis. 332, are clearly distinguishable, for reasons stated by counsel for the appellant; but, even if this were not so, still I should feel bound to give effect to the statutes which are conceded to be so clear and unambiguous as to preclude construction. Courts are instituted, not for the purpose of making laws, but for the purpose of declaring what the law is; and an erroneous declaration as to what the law is does not, in my judgment, change the law, although it is binding upon the parties in. the particular case. Such erroneous declaration of the law simply puts the court making it out of harmony with the law; and .this is particularly so as to statutory law, when the statute is clear and unambiguous, leaving no room for construction. The legislature is expected to amend and correct statutes; but it can hardly be expected to review and correct erroneous statements of the law in judicial opinions, especially as such statements may at times be in direct conflict. To give force and effect to all such erroneous statements is in my judgment to bring the law into endless confusion.
I am further constrained to say that in my opinion parol evidence was properly excluded as to whether the property in question was included in the settlement of December 4, *4341812. The deed signed by the one party, reciting a consideration of $2,000, and the four notes, of $500 each, signed by the other party, amounting to $2,000, should in my judgment be considered as one paper in law, signed by both parties, and hence as constituting the written agreement between the parties. Gillmann v. Henry, 53 Wis. 465, 468; Herbst v. Lowe, 65 Wis. 316. This being so, it necessarily excluded all contemporaneous agreements between the same parties in relation to the same subject matter or any part of it. Such written agreement is conclusively presumed to include the whole agreement. 1 Greenl. Ev. § 275; Caldwell v. Perkins, 93 Wis. 89. Such, contemporaneous agreements are in my judgment excluded by the rule stated, although they may not contradict the written agreement.
Both parties moved for a rehearing.
For the appellant there was a brief signed by R. M. Bashford, and for the respondent there were briefs by F. J. & C. F. Lamb.
The motions were denied May 21,1901.